Armstrong, J.
(concurring). There has been a significant trend in recent years towards cutting back on the direct provision of social services by the Commonwealth in favor *640of contracting out such services to private providers. The trend is an outgrowth of a widespread perception that direct governmental provision of services is apt to be cost-ineffective because of built-in rigidities in the State personnel system — tenure laws, civil service laws, due process requirements, and the like — which give private enterprise an advantage in flexibility of response to changing conditions. Whether that perception is valid or not, the Legislature has elected over the last decade to provide many social services on the contract-out model in the expectation that the services could in that manner be provided at lower cost, and to the extent that we find “State action” in the activities of the contracting providers we tend to defeat the realization of that goal by reintroducing the very inflexibilities in the hiring and firing of personnel that the Legislature sought to avoid. I doubt very much that the employees of the myriad private social-service providers think of themselves as being entitled to the various due process and tenure benefits of Commonwealth employees.
It is difficult to know precisely where the Rendell-Baker case, 457 U.S. 830 (1982), and its companion cases (see infra) have left this area of the law; none was unanimous, and there was a different spokesman for the majority in each. It is easy, however, to sense that the three cases mark a significant shift in the direction of shrinking the concept of State action and that it will no longer suffice merely to find a closeness or “nexus” between the State and the contracting corporation which will bring all the corporation’s personnel decisions within the broad sweep of “State action.” Rather, as Justice Smith indicates, the relevant inquiry seems now to be whether the particular action complained of — in this case the discharge of the plaintiff — is the product of a State “rule of conduct or policy,” Rendell-Baker v. Kohn, 457 U.S. 830, 844 (1982) (White, J., concurring), or was made “in concert with [SJtate actors.” Id. at 838 n.6 (majority opinion).
There is no suggestion in this case that the plaintiff’s discharge resulted from some rule of conduct or policy pro*641mulgated by the State. The aspect of the case that most gives one pause is the fact that three of the nine members of YDP’s board of directors and one of the five who voted for the discharge were employees in the Springfield Juvenile Court. That fact is, in my opinion, not analytically relevant to the determination whether the discharge decision was “State action,” because there is no suggestion in the record that any of the three acted in his capacity as a State employee in connection with the plaintiff’s discharge. Case illustrating the relevant analysis of cases involving State actors are discussed in note 6 (at 838) of the Rendell-Baker opinion. To carry the analysis beyond the scope of those cases would portend the possibility that the mere presence of State employees on a board of trustees of a charitable corporation having significant contracts with the State (such as the hospital in Bello v. South Shore Hosp., 384 Mass. 770 [1981]) would bring the personnel actions of the board within the sphere of “State action.” Such would be to extend the concept of State action considerably beyond the outermost frontiers of the decided Federal cases.
It is worth mentioning that the very closeness of the relationship between the Springfield Juvenile Court and the board of YDP may be suspect under State law. The problem arises from the court’s role in engaging the services of a provider whose board of directors includes employees of the court, those employees standing in a position, arguably, to influence the court’s decision whether to utilize the services of YDP in particular cases. There is no suggestion here of possible violations other than technical in nature (the members of the board apparently receive no compensation from YDP), but the application of the Conflict of Interest Law does not necessarily turn on the presence of absence of a personal financial interest, direct or indirect. See, e.g., G. L. c. 268A, § 6(a), inserted by St. 1962, c. 779, § 1 (“[A]ny [S]tote employee who participates as such employee in a particular matter in which to his knowledge ... a business organization in which he is serving as . . . director . . . has a financial interest . . . shall be punished . . .”). Cf. G. L. *642c. 268A, § 4(c). State law favors (if it does not mandate) arm’s-length dealings in the making of contracts between agencies of the Commonwealth and providers of services, suggesting that the safer course might be for employees of the Springfield Juvenile Court to sever their connection with the board of YDP.
Actions taken by a State officer may be “State action” notwithstanding that those actions violate State policy, see Lugar v. Edmondson Oil Co., 457 U.S. 922, 933 (1982), but here it seems clear that the action of the court employee who voted as a member of the YDP board to discharge the plaintiff was not taken in his capacity as an employee of the Commonwealth and was not guided or encouraged by any rule, decision, or policy of the Commonwealth. Accordingly, the discharge decision was not action by the Commonwealth, and for that reason I concur in the opinion of Justice Smith.